The indictment charged appellant and a codefendant with the crimes of forgery in the first degree and grand larceny in the first degree in that, on the sale of a gas station, they represented that a certain lease was genuine, whereas in fact it was a forgery, to their knowledge. Both defendants were convicted as charged, and defendant Albert S. Winkleman appeals. It is admitted that the codefendant, who does not appeal, actually committed the forgery. Judgment reversed on the law, the defendant discharged, and the indictment dismissed on the ground that the *780proof is insufficient to show that at the time of the transaction in question appellant had knowledge that the lease was a forgery. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.